For years the appellant has conducted ice stations in Bridgeport. These consist of wagons, similar to ice wagons, placed on private property under an agreement with the owner and operated by agents of the company. Their principal business consists of retailing ice and fuel oil in small quantities. Permission for their operation has seldom been refused by either the building inspector or the Board of Zoning Appeals.
In June, 1936, an amendment to the Zoning Ordinance was passed in the following form:
"Schedule limiting Height and Bulk of Buildings.
      "Add (2) two columns to said schedule; one providing for minimum areas of buildings; the other for minimum unit costs of buildings. Said minimum areas to be 900 square feet for one story, 1200 square feet for two to five stories, and 1400 square feet for six to twelve stories."
While the vote of the Board of Appeals gave no reason for the denial of this permit, counsel practically agreed in argument that the sole issue in this test case is whether or not an ice station of the character described is or is not a building within the meaning of the ordinance as amended. All of the circumstances surrounding the hearing and the general situation justify this agreement.
No authority is needed for the proposition that a wagon on wheels, not attached to the land in any way, which can be removed at a moment's notice, is not a building within the meaning of the ordinance. If it was intended to include such instrumentalities, the ordinance should have clearly defined them.
   The appeal is sustained on the ground that this wagon is not a building.